Citation Nr: 0511853	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  04-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease (DDD) at L4-L5, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1999 to July 2001.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a rating 
in excess of 10 percent for his service-connected DDD at L4-
L5.  Thereafter, a February 2004 rating decision increased 
the rating for this disability to 20 percent, effective from 
January 31, 2003.  The veteran has continued the appeal.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

Pursuant to the Board's preliminary review of the record, the 
Board notes that the veteran and his representative claim 
that the veteran's disability is currently manifested by more 
disabling symptoms, and that while there are VA outpatient 
examination results in the claims file from January and June 
2003, it is apparent that the veteran has never been afforded 
a comprehensive VA examination to determine the nature and 
extent of his disability, and the Board is also concerned 
that the most recent August 2003 magnetic resonance imaging 
(MRI) demonstrates more significant neurological impairment, 
and there is no orthopedic or neurological examination 
results in the record subsequent to the August 2003 MRI 
findings.  

Moreover, an entry in VA medical records on the day following 
the MRI reflects a nurse practitioner's statement that she 
will consult neurosurgery for an opinion regarding 
management.

In addition, both the veteran's local and national 
representative have specifically requested that the veteran 
be furnished with a new VA examination to determine the 
nature and severity of all manifestations of his current 
disability.

Consequently, based on all of the above, the Board finds that 
remand of this claim is required to afford the veteran a VA 
spine examination that will allow the current manifestations 
of the veteran's DD at L4-L5 to be properly rated in 
accordance with all applicable rating criteria for the spine.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
spine examination to determine the nature 
and severity of his DDD at L4-L5.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

2.  The case should again be reviewed on 
the basis of the additional evidence, and 
the proper criteria for rating the spine 
must be used for the appropriate time 
periods in this case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



